Citation Nr: 0944789	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury, to include retropatellar pain syndrome.

2.  Entitlement to service connection for a disorder 
manifested by chronic pelvic pain, to include abdominal 
adhesions and endometriosis.

3.  Entitlement to service connection for Bell's palsy.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, to include as 
secondary to pelvic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran's active service from July 29, 1996 to July 28, 
1999, has been determined by VA to be under honorable 
conditions.  By Administrative Decision dated in September 
2003, VA has determined that her service from July 29, 1999 
to May 6, 2002, was under dishonorable conditions and she is 
not entitled to receive VA benefits for this period of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran was afforded a Board 
hearing, before the undersigned, in April 2007.  In December 
2007, these matters were remanded by the Board for additional 
development.

The issue of entitlement to service connection for residuals 
of a left knee injury, to include retropatellar pain 
syndrome, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A disorder manifested by chronic pelvic pain, to include 
abdominal adhesions and endometriosis, is shown to be 
etiologically related by competent and credible evidence to 
her honorable period of active military service.

2.  Bell's palsy is shown to be etiologically related by 
competent and credible evidence to her honorable period of 
active military service.

3.  An acquired psychiatric disorder, claimed as depression, 
is not shown to be etiologically related by competent and 
credible evidence to her honorable period of active military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A disorder manifested by chronic pelvic pain, to include 
abdominal adhesions and endometriosis, was incurred during 
the Veteran's period of honorable service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  Bell's palsy was incurred during the Veteran's period of 
honorable service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  An acquired psychiatric disorder, claimed as depression, 
was not incurred in or aggravated during the Veteran's period 
of honorable service nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claims for service connection for pelvic pain and 
Bell's palsy are being granted.  As such, any deficiencies 
with regard to VCAA for these issues are harmless and non-
prejudicial.

Regarding the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
depression, in Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
January 2008 informed the Veteran of the information 
necessary to substantiate her claim.  She was also informed 
of the evidence VA would seek on her behalf and the evidence 
she was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The notice also included information regarding the 
appropriate disability rating or effective date to be 
assigned as per Dingess.

The Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the January 2008 
notice was provided to the Veteran, the claim was 
readjudicated in an August 2009 supplemental statement of the 
case (SSOC). 

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination in June 2009 to assess the 
whether she had a current diagnosis of depression and, if so, 
to determine the etiology thereof.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and provided findings relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claimed that she suffers from 
chronic pelvic pain, Bell's palsy, and depression, all as a 
result of her period of honorable service.  The record 
reflects that, by Administrative Decision dated in September 
2003, VA has determined that her service from July 29, 1999 
to May 6, 2002, was under dishonorable conditions and she is 
not entitled to receive VA benefits for this period of 
service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system such as 
Bell's palsy became manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with a abdominal adhesions and endometriosis, as 
well as Bell's palsy.  Thus, the first element of Hickson is 
satisfied for these two issues, in that the Veteran has 
demonstrated the existence of a current diagnosis.  See VA 
examination report, February 2007.  As explained in further 
detail below, the Veteran's record is silent for a diagnosis 
of depression.

Pelvic pain, Bell's palsy

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records 
reflect diagnosis and treatment for Bell's palsy beginning in 
January 1999, during the Veteran's period of honorable 
service.  At that time, the Veteran complained of ear pain 
and weakness on the right side of her face.  She was unable 
to completely close her right eye, and Bell's palsy was 
indicated.  See service treatment records, January 21, 1999; 
January 25, 1999.

Further, the Veteran's service treatment records indicate 
that on enlistment examination in June 1996, the Veteran had 
an infraumbilical scar from a cesarean section; on the 
associated report of medical history, however, she denied 
ever having been treated for a female disorder.  Additional 
service treatment records document complaints of pelvic pain 
beginning in May 1997 and continuing through the end of her 
period of honorable service in June 1999.  According to the 
Veteran, she developed pelvic pain following childbirth in 
1998.  See VA examination report, March 2009.  Additional 
service treatment reports note that the Veteran reported 
cramps and sharp pains from the middle of the abdomen to the 
left side in May 1999.  Pink discharge was noted in June 
1999, as was slight bleeding.  A June 1999 surgical report 
diagnosed the Veteran with an intrauterine pregnancy, a left 
hemorrhagic corpus luteum cyst, and massive pelvic adhesions 
from a previous C-section.  A report from January 2000 noted 
that the Veteran had complained of pelvic pain and abnormal 
bleeding for the previous 14 months since she had given birth 
in 1998; the diagnostic impression was that the Veteran had 
pelvic pain likely due to adhesions and scarring from a prior 
C-section; concern regarding pelvic inflammatory disease-
probable bacterial vaginitis; and suspicion of new onset 
irregular bleeding secondary to endometriosis and aggravated 
by a change in birth control pills.  In August 2000, a 
diagnosis of pelvic pain secondary to adhesions and 
endometriosis was documented.

A private treatment report, dated September 5, 2006, 
documented continued Bell's palsy symptoms.  The Veteran 
reported a right earache with ringing.  The prior diagnosis 
of right-sided Bell's palsy was confirmed.  In May 2007, the 
Veteran reported a sharp pain in her right ear and on the 
right side of her face.  She was diagnosed with Bell's palsy 
and post-neuralgic pain.  The examiner did not link the 
Veteran's Bell's palsy to her period of honorable service.

Regarding her claim for chronic pelvic pain, private 
treatment records from June 2002 note treatment for lower 
abdominal pain with vaginal discharge.  In April 2002, she 
was diagnosed with cervicitis, and in September 2002, the 
Veteran was diagnosed with endometriosis following complaints 
of abdominal pain.  She was diagnosed with pelvic 
inflammatory disease at that time.  An October 2004 private 
report documented complaints of vaginal bleeding and pelvic 
pain.  At that time, findings were suspicious for an ectopic 
pregnancy.  In July 2007, the Veteran underwent surgery for 
chronic pelvic pain, to include a laparoscopy and extensive 
adhesiolysis.  See surgical report, July 13, 2007.

In April 2007, the Veteran was afforded a Board hearing 
before the undersigned.  With regard to her pelvic pain, she 
testified that she began experiencing chronic pelvic pain in 
1998.  She stated that her symptoms persisted to present day.  
As to her Bell's palsy claim, she testified that she had 
never heard of the disorder prior to her period of service, 
and that she did not experience symptoms until January 1999.  
See hearing transcript, pp. 9, 10, 14.

In conjunction with her appeal, the Veteran was afforded VA 
examinations for compensation purposes in March 2009.  The 
examiner noted a review of the Veteran's claims file.  
Following a pelvic examination, the examiner diagnosed the 
Veteran with chronic pelvic strain secondary to abdominal 
adhesions, as well as chronic pelvic pain secondary to a 
history of endometriosis.  At that time, the Veteran noted 
that the pain would shoot through the pelvis.  Although the 
pain subsided for about four months following the July 2007 
procedure, it eventually returned.  The Veteran reported 
being placed on Depo-Provera injections to help control the 
continued pain and bleeding.  She noted that her pelvic pain 
would increase with any type of activity.  

Ultimately, the examiner opined that the Veteran's chronic 
pain developed following childbirth in 1998, during her 
period of honorable duty.  She then experienced pain from 
chronic gastritis with endometriosis, as well as secondary to 
adhesions.  The examiner noted that this was not a normal 
progression, that it was initiated during her period of 
service, and that it has been chronic and continuous.  As 
such, the examiner stated that it was at least as likely as 
not that the Veteran's chronic pelvic pain was the same 
condition as that which she was treated for throughout her 
military career.

After a neurological examination, the examiner diagnosed the 
Veteran with right side facial paresthesia affecting cranial 
nerve V, trigeminal nerve, secondary to Bell's palsy.  At 
that time, the Veteran reported an onset of Bell's palsy in 
1999, accompanied by numbness and twitching in the right side 
of her face and ringing in her right ear.  She stated that, 
though the condition improved, she still experienced 
twitching in the right eye and ringing in her right ear.  

At the time of the examination, facial twitching was not 
detected.  A slight, right-sided facial droop was noted.  
Weakness in her facial muscles was noted, as was 
hypersensitivity to the right side of the face.  The Veteran 
had a slight abnormality of the cranial nerve, trigeminal 
nerve V, and facial nerve VII.  The examiner opined that the 
Veteran's current diagnosis of Bell's palsy is the same 
condition that was diagnosed while on active duty, and that 
her condition is persistent and chronic.

As for the claim for service connection for a disorder 
manifested by chronic pelvic pain, the Board notes that the 
overwhelming medical evidence of record indicates that the 
Veteran had a C-section before service, and the RO has denied 
this claim on the basis that the Veteran's chronic pelvic 
pain is due to abdominal adhesions caused by the surgery.  In 
this regard, a veteran is presumed to be in sound medical 
condition at the time of entry into service except for 
defects actually noted when examined for entry into service.  
This presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2009).  A preexisting 
disease or injury will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, but this presumption of aggravation can 
be rebutted by clear and unmistakable evidence that the 
disability was not aggravated by active service.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  Thus, 
while it is clear that the Veteran's C-section occurred prior 
to her entrance into active duty, the question remains 
whether such was aggravated in service.  The March 2009 VA 
examiner specifically noted that the Veteran's history of 
chronic pelvic pain did not begin until after the birth of 
her child in 1998.  The examiner also indicated that the 
abdominal adhesions and endometriosis shown first shown in 
service "is not a normal progression of the problem."  
Thus, the Board must conclude that aggravation is shown in 
service; therefore, the presumption of soundness attaches in 
this case.  Further, as the clear onset of such disorders was 
during the Veteran's period of honorable active service, 
service connection is warranted.
Accordingly, as the Veteran has demonstrated the in-service 
onset of disorders manifested by chronic pelvic pain and 
Bell's palsy, as well as a current diagnosis for each and 
opinions linking these disorders to her period of honorable 
service, service connection for a disorder manifested by 
chronic pelvic pain and Bell's palsy is granted.

Depression

As noted above, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Although the Veteran complained of a sleep disorder on 
separation in March 2002, the Board notes that the Veteran's 
service medical records are negative for any complaints or 
diagnosis of any psychiatric disorder, to include depression.  
See report of medical history, March 11, 2002.  Post-service, 
the Veteran's private treatment records are also negative for 
a diagnosis of an acquired psychiatric disorder.

In conjunction with her appeal, the Veteran was afforded a VA 
examination for compensation purposes in June 2009.  The 
examiner noted a review of the Veteran's claims file.  The 
Veteran provided a history of childhood emotional trauma, 
witnessing acts of violence by and against her parents.  She 
provided a history of her general medical conditions, such as 
her knee injury, Bell's palsy, and pelvic pain.  She reported 
current treatment for anxiety, though she was afraid to take 
anti-anxiety medication.  Panic attacks were noted.  During 
testing, the examiner noted that the Veteran was not putting 
forth her best effort.  

The examiner stated that the Veteran's childhood traumas were 
the most likely cause of her current mental state.  It was 
noted that she likely had a psychiatric disorder, but there 
was not enough evidence to make a diagnosis.  The examiner 
did not believe that her military experience had an impact on 
the Veteran's mental health.  It was further noted that the 
Veteran had not been treated for depression.  The examiner 
opined that, although the Veteran attributed her complaints 
of depression to her military service, the pattern of her 
relationship instability had its roots in childhood and began 
prior to her military experiences.  

During the Veteran's Board hearing, she testified that she 
experienced depression, secondary to her pelvic pain, during 
her period of service.  The Veteran referred to his disorder 
as "pelvic depression."  When asked when she received 
treatment for depression after service, the Veteran stated, 
"Honestly, I can't remember it."  She stated that she still 
experienced depression as a result of pelvic pain.  See 
hearing transcript. pp. 19-20.

As to the Veteran's assertions that she has symptoms of 
depression, and that those symptoms are causally related to 
either her period of honorable service or to her now-service-
connected pelvic pain, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

In this case, the Veteran can attest to factual matters of 
which she had first-hand knowledge, such as in-service pelvic 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Furthermore, the Veteran can attest to feelings of 
depression.  However, as a lay person she has not been shown 
to be capable of making medical conclusions, thus, her 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Most importantly, the Veteran's file is silent for a current 
diagnosis of an acquired psychiatric disorder, to include 
depression.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, without a 
current diagnosis of depression, the Veteran lacks the 
evidence necessary to substantiate a claim for service 
connection for this disorder.

Upon review of the record, the Board finds the June 2009 VA 
medical opinion to be the most probative evidence of record.  
The opinion was detailed, consistent with other evidence of 
record, and included a review of the claims file along with 
eliciting a history from the Veteran.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Furthermore, the opinion was obtained from a 
licensed psychologist, rather than a lay person.  

As such, the weight of the probative evidence establishes 
that the Veteran does not have a current diagnosis of 
depression that is etiologically related to her period of 
honorable service or to her service-connected pelvic pain.  
There are no reports of any complaints, findings, treatment, 
or diagnosis of depression during service, nor does the 
record contain a current diagnosis of depression since 
separation. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim, and therefore 
her claim for service connection must be denied.


ORDER


Entitlement to service connection for a disorder manifested 
by chronic pelvic pain, to include abdominal adhesions and 
endometriosis, is granted.

Entitlement to service connection for Bell's palsy is 
granted.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression,  to include as secondary to 
pelvic pain, is denied.


REMAND

Although the Board regrets any delay in adjudicating the 
Veteran's remaining claim, pursuant to the duty to assist, 
the issue of entitlement to service connection for residuals 
of a left knee injury, to include retropatellar pain 
syndrome, must be remanded for further development.

The Veteran claimed that she currently has a left knee 
disorder which was incurred during her period of honorable 
service.  The Board notes that her service treatment records 
note complaints of left knee pain during her honorable and 
dishonorable periods of active duty.  However, the vast 
majority of left knee complaints, to include the first 
diagnosis of retropatellar pain syndrome, occurred during her 
period of dishonorable service following a motor vehicle 
accident in March 2001.  During her period of honorable 
service, left knee pain was reported on four occasions, 
stemming from an incident in which she was running and heard 
a "pop" in her knee.  See service treatment report, June 
30, 1997.  In October of 1996, she had been diagnosed with 
tendonitis.  However, retropatellar pain syndrome was not 
diagnosed until March 2001.

In connection with her claim, the Veteran was afforded a VA 
examination in March 2009.  At that time, the examiner 
diagnosed the Veteran with retropatellar pain syndrome, 
bilaterally, and opined that disorder was at least as likely 
as not related to her diagnosed knee disorder during her 
period of active duty.  However, although the VA examination 
request asked the examiner to opine as to whether any current 
disorder was linked to the Veteran's period of honorable 
duty, the examiner referenced a knee disorder that was 
diagnosed following a motor vehicle accident which occurred 
during her period of dishonorable duty.  As such, the Board 
is unable to determine as to whether the examiner linked the 
Veteran's current left knee disorder to an event or diagnosis 
during her period of honorable service.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claims for entitlement to service 
connection must be remanded for supplemental opinion so as to 
determine whether any current residuals of left knee disorder 
are etiologically related to the Veteran's period of 
honorable service.



Accordingly, the case is REMANDED for the following actions:

1. The AMC should request a supplemental VA 
opinion to determine the nature and 
etiology of any current left knee disorder.  
After a review of the claims folder, to 
include service treatment records during 
her period of honorable and dishonorable 
service, the examiner should address the 
following:

Is it at least as likely as not 
that any current residuals of a 
left knee disorder originated 
during her period of honorable 
service, or are otherwise related 
to her period of honorable 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records, with a distinction between 
honorable and dishonorable service.  A 
rationale for any opinion expressed 
should be provided.  

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and her representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


